TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED DECEMBER 30, 2020



                           ON RECONSIDERATION EN BANC



                                    NO. 03-19-00294-CV


                            The City of Austin, Texas, Appellant

                                               v.

 Sayeed Anam, Individually and as Independent Administrator of The Estate of Zachary
                    Anam and Cara Anam, Individually, Appellee



             APPEAL FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN, BAKER, TRIANA,
                               KELLY AND SMITH
           REVERSED AND RENDERED -- OPINION BY CHIEF JUSTICE ROSE
        DISSENTING OPINION BY JUSTICE TRIANA, JOINED BY JUSTICE SMITH;
                    DISSENTING OPINION BY JUSTICE SMITH



This is an appeal from the probate court’s order denying the City of Austin’s plea to the

jurisdiction signed on April 12, 2019. Appellant has filed a motion for rehearing, and having

reviewed the motion, the record, and the parties’ arguments, we grant the motion for

reconsideration en banc. The Court therefore withdraws its opinion and judgment from July 30,

2020. Having reviewed the record and the parties’ arguments, the Court holds that there was

reversible error in the probate court’s order. Therefore, the Court reverses the probate court’s

order denying the City’s plea to the jurisdiction and renders judgment dismissing the Anams’
claims against the City. Appellee shall pay all costs relating to this appeal, both in this Court and

in the court below.